Exhibit 10.22

STRATEGIC ALLIANCE AGREEMENT

(Hyatt Ziva Cancun)

THIS STRATEGIC ALLIANCE AGREEMENT (the “Agreement”) is made and entered into as
of December 14, 2016 (the “Effective Date”), by and between Hyatt Franchising
Latin America, L.L.C., a limited liability company organized and existing under
the laws of the State of Delaware (U.S.A.) with its principal place of business
located at 71 South Wacker Drive, Chicago, Illinois 60606, U.S.A. (“Hyatt”), and
Playa Hotels & Resorts, B.V., a private limited liability company organized and
existing under the laws of the Netherlands with its registered address at Prins
Bernhardplein 200, 1097 JB Amsterdam, the Netherlands (“Playa”). Hyatt and Playa
are each referred to as a “Party” and collectively as the “Parties.”

R E C I T A L S:

WHEREAS, Hyatt and Playa are parties to that certain Master Development
Agreement dated as of August 9, 2013 (as amended, the “Master Development
Agreement”) under which Hyatt granted Playa the exclusive (to the extent set
forth therein) right, provided that Playa met certain conditions, to develop
all-inclusive resorts under either or both of the Hyatt Ziva® or Hyatt Zilara®
brands and other aspects of the proprietary system owned by Hyatt or its
affiliates (“Hyatt All-Inclusive Resorts”) in the countries of Mexico, Costa
Rica, the Dominican Republic, Jamaica and Panama, as their boundaries exist as
of the Effective Date (the “Market Area”); and

WHEREAS, simultaneously with signing this Agreement, Hyatt and Playa or its
affiliates are terminating the Master Development Agreement and signing
amendments to the following franchise agreements (collectively, the “Existing
Franchise Agreements”) covering the following Hyatt All-Inclusive Resorts:

 

  •   Franchise Agreement dated as of August 9, 2013, amended and restated on
January 31, 2014 between Hyatt and Playa Hall Jamaican Resort Limited for the
operation of the Hyatt Ziva/Zilara® resort at 1 Ritz-Carlton Drive, Rose Hall,
Montego Bay, Jamaica

 

  •   Franchise Agreement dated as of August 9, 2013, amended and restated on
January 31, 2014 between Hyatt and Playa Cabos Baja, S. De R.L. De C.V. for the
operation of the Hyatt Ziva® resort at Paseo de Malecón I-5 D, San José del
Cabo, 23405, Mexico

 

  •   Franchise Agreement dated as of August 9, 2013, amended and restated on
January 31, 2014 between Hyatt and Cameron Del Pacifico S. De R.L. De C.V. for
the operation of the Hyatt Ziva® resort at Carretera Barra de Navidad Km. 3.5,
Zona Hotelera, 48300, Puerto Vallarta, Jalisco, Mexico

 

  •   Franchise Agreement dated as of August 9, 2013, amended and restated on
January 31, 2014 between Hyatt and Cameron Del Caribe S. De R.L. De C.V. for the
operation of the Hyatt Ziva® resort at Blvd. Kukulkan Km 9.5, Zona Hotelera,
Punta Cancún, 77500, Cancún, Quintana Roo, Mexico



--------------------------------------------------------------------------------

  •   Franchise Agreement dated as of August 9, 2013, amended and restated on
January 31, 2014 between Hyatt and The Royal Cancun S. De R.L. De C.V. for the
operation of the Hyatt Zilara® resort at Blvd. Kukulkan Km 11.5, Zona Hotelera,
77500 Cancún, Quintana Roo, Mexico; and

WHEREAS, Hyatt and Playa have agreed to terminate the Master Development
Agreement and to enter into this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Amendment and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1.     First Offer for Development Opportunities. During the period beginning on
the Effective Date and ending on December 31, 2018 (the “Development Term”),
each Party (the “Offering Party”) agrees to provide to the other Party (the
“Receiving Party”) a right of first offer with respect to any proposed offer or
arrangement, which the Offering Party (or its affiliate) desires to accept,
under which the Offering Party or one of its affiliates would acquire the
ownership of real property in the Market Area (the “Development Property”) on
which a Hyatt All-Inclusive Resort would operate (a “Development Opportunity”).

If the Offering Party is required to offer the Receiving Party a Development
Opportunity pursuant to this Section 1, the Offering Party must deliver written
notice to the Receiving Party, together with reasonable due diligence
information in the Offering Party’s possession to enable the Receiving Party to
evaluate the Development Opportunity (collectively, the “Offer Notice”). The
Receiving Party will have ten (10) business days after receiving the Offer
Notice to notify the Offering Party whether the Receiving Party exercises its
right of first offer for that Development Opportunity. If the Receiving Party
and exercises its right of first offer hereunder, and:

(a)     if the Receiving Party is Playa, then Playa (or its affiliate) and
Hyatt’s affiliate shall negotiate in good faith the terms of a management
agreement and related documents under which Playa (or its affiliate) would
manage a Hyatt All-Inclusive Resort on the Development Property (subject to a
franchise agreement between Hyatt and the affiliate of Hyatt that would own the
Development Property), provided that Hyatt’s affiliate acquires the Development
Property on terms acceptable to it within sixty (60) days after delivery of the
Offer Notice, and

(b)     if the Receiving Party is Hyatt, then Playa or its affiliate shall
negotiate in good faith the terms of a franchise agreement and related documents
for the operation (and, if applicable, development) of the Hyatt All-Inclusive
Resort on the Development Property, provided that Playa’s affiliate acquires the
Development Property on terms acceptable to it within sixty (60) days after
delivery of the Offer Notice.

 

2



--------------------------------------------------------------------------------

If the Receiving Party declines its right of first offer with respect to any
Development Opportunity, or fails to notify the Offering Party of its decision
within the ten (10) business-day period described above, or if Hyatt’s affiliate
or Playa’s affiliate (as applicable) fails to acquire the Development Property
within the sixty (60)-day period described above, then the right of first offer
with respect to that Development Opportunity shall expire, and the Offering
Party thereafter may acquire, develop and/or operate (and/or grant any other
person or entity the right to acquire, develop and/or operate) an all-inclusive
resort or other business on the Development Property without any restriction
under this Agreement, subject to any restrictions under any Existing Franchise
Agreement or other agreement between Hyatt (or its affiliate) and Playa (or its
affiliate).

2.     Introduction to Other Opportunities. If a third party (who is not an
affiliate of Hyatt) approaches Hyatt during the Development Term with a proposed
offer or arrangement, which Hyatt desires to accept, under which the third party
would operate a Hyatt All-Inclusive Resort in the Market Area, and if that third
party has not then already designated a management company to operate that Hyatt
All-Inclusive Resort, then Hyatt agrees to provide notice to Playa and introduce
Playa to that third party for purposes of enabling Playa (at its option) to
negotiate for the opportunity to manage that Hyatt All-Inclusive Resort for that
third party. Similarly, if a third party (who is not an affiliate of Playa)
approaches Playa during the Development Term with a proposed offer or
arrangement, which Playa desires to accept, under which Playa or its affiliate
would manage an all-inclusive resort in the Market Area for that third party,
and if that third party has not then already designated a brand under which that
all-inclusive resort would operate, then Playa agrees to provide notice to Hyatt
and introduce Hyatt to that third party for purposes of enabling Hyatt (at its
option) to negotiate for the opportunity to provide that third party franchise
rights to brand that resort as a Hyatt All-Inclusive Resort.

3.     Notices. Any notice required under this Agreement to be given by either
Party to the other Party shall be in writing in the English language. Any
required notice shall be effective two business days after it is sent by a
recognized international courier service to the address of the other Party
stated in this Agreement, or such other address as shall be notified to the
other Party in writing, and any receipt issued by the courier service shall be
conclusive evidence of the fact and date of sending of any such notice.

Contact details of the Parties are as follows:

For Hyatt:

Hyatt Franchising Latin America

Hyatt Hotels Corporation

Hyatt Center – 12th Floor

71 South Wacker Drive

Chicago, Illinois 60606 U.S.A.

Attention: SVP Latin America Development

 

3



--------------------------------------------------------------------------------

with a copy to:

Hyatt Hotels Corporation

Hyatt Center – 12th Floor

71 South Wacker Drive

Chicago, Illinois 60606 U.S.A.

Attention: Executive Vice President, General Counsel

For Playa:

Playa Hotels & Resorts, B.V.

c/o Playa Management USA LLC

Playa Hotels & Resorts

1560 Sawgrass Corporate Parkway, Suite 310

Fort Lauderdale, Florida 33323

Attention: General Counsel

or to such other address and to the attention of such persons as the Parties may
designate by like notice hereunder.

4.      Choice of Law. All matters relating to arbitration will be governed by
the Federal Arbitration Act (9 U.S.C. Sections 1 et seq.). Except to the extent
governed by the Federal Arbitration Act or other federal law, this Agreement and
all claims arising from the relationship between Hyatt (and/or any of its
Affiliates) and Playa (and/or any of its Affiliates) under this Agreement will
be governed by the laws of the State of Illinois (U.S.A.), without regard to its
conflict of laws rules, except that any Illinois law or any other law regulating
the offer or sale of franchises, business opportunities, or similar interests,
or governing the relationship between a franchisor and a franchisee or any
similar relationship, will not apply unless its jurisdictional requirements are
met independently without reference to this Section 4.

5.      Dispute Resolution.

(a)     All disputes arising out of or in connection with this Agreement shall
to the extent possible be settled amicably by negotiation between the Parties
within fifteen (15) days from the date of written notice by either Party of the
existence of such dispute, and, failing such amicable settlement, shall be
finally settled by arbitration under the Rules of Arbitration of the
International Chamber of Commerce (“Rules”). To the extent there is any conflict
between the Rules and the Federal Arbitration Act as it pertains to such
arbitration, the Rules shall prevail.

(b)     The arbitration panel shall consist of:

 (i)     one arbitrator in the event the aggregate damages sought by the
claimant are stated to be less than Five Hundred Thousand US Dollars
(US$500,000), and the aggregate damages sought by the counter-claimant are
stated to be less than Five Hundred Thousand US Dollars (US$500,000); or

 

4



--------------------------------------------------------------------------------

 (ii)     three arbitrators in the event the aggregate damages sought by the
claimant are stated to be equal to or exceed Five Hundred Thousand US Dollars
(US$500,000), or the aggregate damages sought by the counterclaimant are stated
to be equal to or exceed Five Hundred Thousand US Dollars (US$500,000).

Each arbitrator (1) shall have no fewer than ten (10) years’ experience in the
international hotel business, (2) shall be licensed to practice law in the
United States, and (3) shall not be a person, or an affiliate of a person, who
has any past, present or currently contemplated future business or personal
relationship with either Playa, Hyatt or any of their respective affiliates.

(c)     The place of arbitration shall be New York, New York (USA).

(d)     The language to be used in the arbitration shall be English.

(e)     The arbitrator(s) shall have the power to grant any remedy or relief
that they deem just and equitable, including injunctive relief, whether interim
and/or final, and any provisional measures ordered by the arbitrator(s) may be
specifically enforced by any court of competent jurisdiction. Each Party hereto
retains the right to seek interim measures from a judicial or other governmental
authority, and any such request shall not be deemed incompatible with the
agreement to arbitrate or a waiver of the right to arbitrate.

(f)     An arbitral tribunal constituted under this Agreement may, unless
consolidation would prejudice the rights of any Party, consolidate an
arbitration hereunder with an arbitration under any Franchise Agreement between
Hyatt (or its affiliate) and Playa (or its affiliate), if the arbitration
proceedings raise common questions of law or fact.    If two or more arbitral
tribunals under these agreements issue consolidation orders, the order issued
first shall prevail.

(g)     The Parties agree that the award(s) shall be binding upon Hyatt and
Playa and each Party’s parent company or companies (and all other Affiliates),
principals, successors, and assigns, and that judgment on the award(s) may be
entered in any court of competent jurisdiction, and the Parties waive any
personal jurisdiction objections for the purpose of any enforcement proceedings
under the 1958 United Nations Convention on the Recognition of Enforcement of
Foreign Arbitral Awards. The arbitrator(s) may not award damages in excess of
compensatory damages or otherwise in violation of the waiver in this Agreement.

(h)     Any award(s) shall be payable in U.S. Dollars. In the event that
monetary damages are awarded, the award(s) shall include interest from the date
of default to the date of payment of the award in full. The arbitrator(s) shall
fix an appropriate rate of interest, compounded annually, which in no event
shall be lower than the prime commercial lending rate charged by Hyatt’s primary
bank (as Hyatt may designate from time to time), to its most creditworthy
commercial borrowers, averaged over the period from the date of the default to
the date of the award.

 

5



--------------------------------------------------------------------------------

(i)     Any award(s) rendered by the arbitrator(s) shall be final and binding on
the parties, and each party hereby waives to the fullest extent permitted by law
any right it may otherwise have under the laws of any jurisdiction to any form
of appeal or collateral attack or to seek determination of a preliminary point
of law by any courts (including any court within the Market Area or elsewhere).

(j)     The prevailing Party in any arbitration arising out of or related to
this Agreement shall be entitled to recover from the losing Party all reasonable
fees, costs and expenses incurred by the prevailing Party in connection with
such arbitration (including any actions to enforce any award(s) or any of the
provisions of this Section 5). If a Party prevails on some, but not all, of its
claims, such Party shall be entitled to recover an equitable amount of such
fees, costs and expenses as determined by the arbitrator(s). All amounts
recovered by the prevailing Party under this Subsection shall be separate from,
and in addition to, any other amount included in any award(s) rendered in favor
of such Party pursuant to this Section 5.

(k)     Except as may be required by law, neither a Party nor its
representatives nor a witness nor an arbitrator may disclose the existence,
content, or results of any arbitration or amicable settlement under this
Section 5 (collectively, “Dispute Information”) without the prior written
consent of both Parties. Each Party shall ensure that the Dispute Information is
not disclosed to the press or to any other third person or entity without the
prior consent of the other Party. The Parties shall coordinate with one another
on all public statements, whether written or oral and no matter how
disseminated, regarding the Dispute Information.

6.     Entire Agreement. This Agreement constitutes the entire agreement between
the Parties with respect to the subject matter of this Agreement and supersedes
all prior understandings and writings between the Parties. No Party may rely on
any alleged oral or written understandings, agreements, or representations not
contained in this Agreement. Any policies that either Party adopts and
implements from time to time to guide them in their decision-making are subject
to change, are not a part of this Agreement, and are not binding on them.

7.     Representations and Warranties. Each Party represents and warrants that
neither the execution of this Agreement nor the completion of the transactions
contemplated hereby and thereby will (a) violate any provision of applicable law
or any judgment, writ, injunction, order or decree of any court or governmental
authority having jurisdiction over it; (b) cause a breach or default under any
indenture, contract, other commitment or restriction to which it is a party or
by which it is bound; or (c) require any filing, consent, vote or approval which
has not been taken, or at the time when the transaction involved shall not have
been given or taken. Each Party represents and warrants that as of the date
hereof it has the full company power and authority to enter into this Agreement
and to perform its respective obligations under this Agreement, and that such
Party’s execution, delivery and performance of this Agreement have been duly
authorized by all necessary action on the part of such Party.

8.     Amendment. The provisions of this Agreement shall not be supplemented or
amended except by an instrument in writing executed and delivered by both
Parties.

 

6



--------------------------------------------------------------------------------

9.     Waiver. Failure of either Party at any time to require the performance by
the other Party of any provision hereof shall in no way affect the full right to
require such performance at any time thereafter. Hyatt and Playa will not waive
or impair any right, power, or option this Agreement reserves because of any
custom or practice that varies from this Agreement’s terms; Hyatt’s or Playa’s
failure, refusal, or neglect to exercise any right under this Agreement or to
insist upon the other’s compliance with this Agreement; Hyatt’s or Playa’s
waiver of or failure to exercise any right, power, or option, whether of the
same, similar, or different nature, with other Hyatt All-Inclusive Resorts or
any other agreements between the parties and/or their affiliates; or Hyatt’s or
Playa’s acceptance of any payments due from the other Party after any breach of
this Agreement (unless such payments are made within any applicable cure
periods).

10.     Binding Effect.     This Agreement shall inure to the benefit of and
bind the permitted assignees, successors and representatives of the Parties,
except that no assignment, transfer, pledge, mortgage or lease by or through
either Party in violation of the provisions of this Agreement shall vest any
rights in the assignee, transferee, mortgagee, pledgee, or lessee, as the case
may be.

11.     Severability. If any provision of this Agreement shall be determined to
be void, illegal, or unenforceable under the law, all other provisions of this
Agreement shall continue in full force and effect. The Parties are, in this
event, obligated to replace the void, illegal or unenforceable provision with a
valid, legal and enforceable provision which corresponds as far as possible to
the spirit and purpose of the void, illegal, or unenforceable provision.

12.     Language and Counterparts. This Agreement may be executed in any number
of counterparts, all of which, taken together, shall constitute one and the same
agreement and a Party may enter into this Agreement by executing a counterpart.
This Agreement is executed in the English language, which shall prevail over any
translation.

13.     No Representation Regarding Forecasts. In entering into this Agreement,
Hyatt and Playa acknowledge that neither Playa nor Hyatt has made any
representation to the other regarding forecasted earnings, the probability of
future success or any other similar matter respecting the business contemplated
under this Agreement and that Hyatt and Playa understand that no guarantee is
made to the other as to any amount of income to be received by Hyatt or Playa or
as to the future financial success of the business contemplated under this
Agreement.

14.     Waiver of Non-compensatory Damages. In any action or proceeding between
the Parties (including any arbitration proceeding) arising under or with respect
to this Agreement or in any manner pertaining to the Hyatt All-Inclusive Resorts
or to the relationship of the Parties under this Agreement, each Party hereby
unconditionally and irrevocably waives and releases any right, power or
privilege either may have to claim or receive from the other Party any punitive
or exemplary damages, each Party acknowledging and agreeing that the remedies
herein provided and other remedies at law or in equity will in all circumstances
be adequate. Both Parties acknowledge that they are experienced in negotiating
agreements of this sort, and have had the advice of counsel in connection with,
and fully understand the nature of, the waiver contained in this Section 14.

 

7



--------------------------------------------------------------------------------

15.     Corrupt Practices. Neither Party, nor any person acting for or on behalf
of such Party, shall make, and each Party acknowledges that the other Party will
not make, any expenditure for any unlawful purposes (i.e. unlawful under the
laws or regulations of the United States, the European Union or the Market Area)
in the performance of its obligations under this Agreement or in connection with
its activities in relation thereto. Neither Party, nor any person acting for or
on behalf of such Party, shall, and each Party acknowledges that the other Party
will not, bribe or offer to bribe any government official, any political party
or official thereof, or any candidate for political office, for the purpose of
influencing any action or decision of such person in their official capacity or
any governmental authority of any jurisdiction.

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment on the day and year first above written.

 

HYATT FRANCHISING LATIN

AMERICA, L.L.C.

    PLAYA HOTELS & RESORTS B.V. By:  

/s/ Peter Sears

    By:  

/s/ Bruce D. Wardinski

  Name:   Peter Sears       Name:   Bruce D. Wardinski   Title:   President    
  Title:   Executive Director

 

8